COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Moore Freight Services, Inc., Charles         §             No. 08-14-00254-CV
 “Chip” Strader, and XMEX Transports,
 L.L.C.,                                       §                Appeal from the

                      Appellants,              §              168th District Court

 v.                                            §           of El Paso County, Texas

 Lorena Munoz, Ind. and on Behalf of the       §               (TC# 2010-4169)
 Est. of Lorenzo Munoz, and as N/F of CM,
 a Minor Child, Leslie Munoz, Virginia         §
 Munoz, Jessica Lopez, as N/F of AF and
 JL, Minor Children and heirs to the Est. of   §
 Roger Franceware, Dec., Rosa
 Franceware, Individually and as Next          §
 Friend of E.L.F., a Child,
                                               §
                      Appellees.
                                               §

                                          ORDER

       The Court GRANTS Rachel Simons’ fourth request for an extension of time within
which to file the Reporter’s Record until February 7, 2015. NO FURTHER REQUESTS FOR
EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED
BY THIS COURT.
       It is further ORDERED that Rachel Simons, Official Court Reporter for the 168th District
Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this
Court on or before February 7, 2015.
       IT IS SO ORDERED this 9th day of January, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)